Exhibit 10.7

 

October 17, 2005

 

 

T. Christopher Roth

6649 Holland Street

McLean, Virginia 22101

 

Re:          Amendment to Employment Agreement

 

Dear Chris:

 

As you know, you and Trammell Crow Company (the “Company”, or “we”, or “us”) are
parties to that certain employment letter agreement, dated as of April 6, 2004
(the “Employment Agreement”), which set forth the terms of your employment with
us.  We and you now wish to amend and supplement the Employment Agreement in
certain respects as set forth in this letter agreement (this “Amendment”).  We
and you both acknowledge and agree that this Amendment is being made for good
and valuable consideration, the receipt and sufficiency of which are also
acknowledged.  Each capitalized term used in this Amendment and not otherwise
defined herein will have the meaning given such term in the Employment
Agreement.

 

1.             Amendment.

 

(a)           Section 1 of the Employment Agreement is hereby amended and
restated to read in its entirety as follows:

 

1.             Employment Period.  Subject to the terms and provisions of this
Agreement, we agree to continue to employ you, and you agree to continue to be
employed by us, for a period (the “Employment Period”) commencing on the date
hereof and expiring December 31, 2007; provided, that on December 31, 2007 and
on each subsequent December 31, this Agreement will automatically be extended
for one additional year unless, during the four month period beginning March 1
and ending July 1 immediately prior to the next scheduled extension, you or we
will have given written notice (a “Non-Renewal Notice”) that the Employment
Period will not be extended (a “Non-Renewal”).

 

2.             Employment Agreement Otherwise Unchanged.  Except as specifically
amended or supplemented in this Amendment, the Employment Agreement will
continue in full force and effect in accordance with its terms.

 

3.             Counterparts.  This Amendment may be executed (including by
facsimile transmission) in any number of counterparts.

 

--------------------------------------------------------------------------------


 

4.             Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS OF TEXAS OR ANY OTHER JURISDICTION, AND, WHERE
APPLICABLE, THE LAWS OF THE UNITED STATES.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

By signing and countersigning this Amendment in the appropriate space set forth
below, we and you have agreed to be bound by the terms and conditions set forth
herein, effective as of the date first written above.

 

 

Sincerely,

 

 

 

TRAMMELL CROW COMPANY,

 

a Delaware corporation

 

 

 

By:

/s/ Robert E. Sulentic

 

Name:

Robert E. Sulentic

 

Title:

Chairman and CEO

 

 

 

Address:

Trammell Crow Company

 

 

2001 Ross Avenue, Suite 3400

 

 

Dallas, Texas 75201

 

 

Attention: General Counsel

 

 

Telephone: (214) 863-3000

 

 

Fax: (214) 863-3125

 

 

 

ACKNOWLEDGED AND AGREED BY EXECUTIVE:

 

 

 

/s/ T. Christopher Roth

 

 

Name: T. Christopher Roth

 

 

 

Address:

6649 Holland Street

 

 

McLean, Virginia 22101

 

 

Telephone: (703) 790-8062

 

 

Fax:

 

 

 

 